DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 08/02/2022; claim(s) 1- 5, 7- 16, 18- 22 is/are pending; claim(s) 1, 12, & 19 is/are independent claim(s).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments, see Remarks pages 11-14 filed 08/02/2022, with respect to the amended limitations of independent claims 1, 12, & 19 have been fully considered and are persuasive. Specifically, Examiner agrees that Junk does not teach “present, on the client device…multiple candidate industrial sensors as selectable optional sensors that are each capable of performing the sensor use case” as claimed. 
For the clarity of the record, examiner states that the remaining arguments (including “This point holds true without requiring the claims to recite the uninstalled state of the sensors”, Remarks, page 15) for other limitations deemed non-persuasive for the similar reasons set forth in prior mailed Advisory action 07/28/2022 and final rejection 04/25/2022.
	Therefore, the prior art rejection based on Junk et al., and Ishikawa has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of discovery of new prior art US 20130332138 A1 to Koga and its combination as set forth below.
	Specifically, Koga teaches 

    PNG
    media_image1.png
    833
    847
    media_image1.png
    Greyscale

[0242] Then, the web page processing unit 411 causes the user terminal 3 to display a sensor selection screen, and the user selects a sensor (S102). When the user operates for sensor selection on the guidance screen of S101, the web page processing unit 411 transmits web page information of the sensor selection screen for selecting the sensor to the user terminal 3, and causes the web browser 300 to display the sensor selection screen. When the user designates narrowing-down conditions (searching conditions or filtering conditions) including the sensor type, the web page processing unit 411 extracts from the sensor database 421 sensors meeting the narrowing-down conditions, and displays a list of extracted sensors on the sensor selection screen. When the user selects a sensor to be used out of the displayed sensor list, the circuit setting unit 411 (sensor selector 412a) stores the selected sensor into the circuit information storage unit 426 as the circuit to be simulated.


[0332] In the sensor details selection screen P240, the sensor type selected from the sensor type pull-down menu P212 on the sensor selection screen P200 is displayed in a sensor type display area P241 in the upper part. In FIG. 41, the temperature sensor is indicated as the selected sensor type.

[0335], Since the sensor type is temperature sensor in FIG. 41, a "Manufacturer" pull-down menu, an "Output type" pull-down menu and a "Temperature" input box are displayed.

[0340] By displaying the sensor list P244 with the sensor type and the narrowing-down conditions specified, the desired sensor can be selected by simple operation. The user selects the sensor to be used by clicking the corresponding entry in the sensor list P244. As at S102 in FIG. 29, when the user selects a sensor out of the sensor list P244, circuit information on the sensor is stored into the circuit information storage unit 426.

[0341] FIG. 42 shows a display example of the sensor details selection screen P240 when a pressure sensor is selected as the sensor type. The pressure sensor is displayed in the sensor type display area P241, and the narrowing-down conditions (search conditions) matching the pressure sensor are indicated in the "Search for sensor" area P243b

Claim Objections
Claims 12- 17, 18, & 22 objected to because of the following informalities:  
Claim 12 is amended to replace the word “rending” with “presenting” in line 11 (see “presenting, on the client device by the system based on catalog information”). However, the claim in subsequent limitation still recites “wherein the rendering comprises indicating”. Here, this “rendering” should be replaced with “presenting” to avoid improper antecedent basis and/or possible misinterpretation.
Claims 13- 16 & 18 are objected because of their dependency.
In claim 22, this claim is missing period punctuation.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claim 1- 5, 7, 10- 16, & 18 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junck et al. (US 20180164994 A1, reference of the record) in view of koga (US 20130332138 A1).

Regarding claim 1, Junk teaches an industrial sensor selection system [“the wireless machine data sensing and collection system 100” having sensors 106s and “implemented in a worksite having multiple machines”, fig. 1], comprising: ([0030]);
- a memory [memory (e.g., memory 306, See para. 0044) used by “an apparatus 104” that “can wirelessly monitor the selected sensors of the machine 102” ¶0040] that stores executable components ([0016, 0024]); 
- a hardware processor [processor used by “an apparatus 104”], operatively coupled to the memory, that executes the executable components, the executable components comprising: ([0016]);
a) a user interface component [e.g., “an operator interface 140” comprising “user interface (GUI) 142”, See para. 0024, which “can be comprised of a touchscreen” made up of “a first touch screen” at extraction site and “a second touch screen” at the disposal site] configured to render, on a client device [e.g., device that implements “second touch screen display”], interface displays that prompt for selection [“first user input 148 can be provided on the GUI 142 to select the machine 102 from a predetermined list of machines”] of a product [“the 1machine 102 from among a plurality of machines”; please note that applicant’s claim 2 states a vehicle like machine 102 (of Junck) as an example product] to be detected or measured by an industrial sensing application, and in response to receiving, from the client device via interaction with the interface display, selection of the product, render sensor use cases [e.g., “The second user input 152 can be to select operating characteristics of the machine 102 to be monitored”, wherein the “operating characteristics of the machine 102 may include, but are not limited to, speed, steering angle, geographical location, load, load distribution, temperature, etc.”. Thus, any information that is selected to be search for the sensors after selection of the “machine” is interpreted as “sensor use case” including “operating characteristics” under BRI] associated with the product on the client device ([0015, 0024-0027, 0033- 0035]); and 
b) a sensor search component [logic of the controller 138 when the controller 138 “comprised of and/or coupled to memory, and can perform analysis of the aggregated sensor”, See para. 0023] configured to, in response to receiving, from the client device via interaction with the interface display, selection [“cause the GUI 142 to provide a second user input 152… to select operating characteristics of the machine 102”] of a sensor use case2 of the sensor use cases, retrieve, from a library of sensor profiles, a subset of the sensor profiles [“the controller 138 can identify one or more sensors of the sensors 106 associated with the selected operating characteristics”. Here, more than one sensors 106 are associated with same operating characteristics per para. 0135 although figs. 2-3 appear to show fewer sensors in the drawings for clarity purposes. The sensors detected in the drawings are not real sensors, rather they are information/profile corresponding to the real sensors installed in the machine. The real sensors 106s are installed in each of the machines 102s] corresponding to multiple candidate industrial sensors capable of performing the sensor use case for the product to be detected or measured (measured ([0003, 30032, 40035-0036, 0055-0057]).
Junk is directed to retrieving subset of sensor profiles from a library/database [“memory 306”] of sensor profiles that satisfy the selected machine 102 to be monitored and user case (“second user input”) (Figs. 2- 3, [0035, 50044]). Junk further teaches either all or the subset of the sensor profiles [items 106s inside the GUI in fig 2] corresponding to the selected machine can be selected to monitor their real time values ([0047]).  
However, Junk fails to teach presenting/displaying the retrieved “more sensors of the sensors 106 associated with the selected operating characteristics” on the user interface so that user can easily select a sensor from these more sensors 104s by understanding the capabilities of those identified/retrieved sensor. Thus, Junk does not teach wherein the user interface component is further configured to (1) present, on the client device based on catalog information contained in the subset of the sensor profiles, the multiple candidate industrial sensors as selectable optional sensors that are each capable of performing the sensor use case and (2) indicate, for an industrial sensor of the multiple candidate industrial sensors, a functional capability or property that distinguishes the industrial sensor among the multiple candidate industrial sensors as claimed.
	Koga is directed to allowing a client device [fig. 3, user terminal] configured to inter alia, select sensors that satisfy user’s need from pluralities of the diverse sensors that are stored in the sensor database [storage units 421] under control of a server system [web simulator 4 shown in figs. 3 & 28A], wherein the sensors can be installed in different semiconductor devices [device type 0, type 1, type 2] as shown in figs. 2- 25 ([0003, 0101]). Specifically, Koga teaches an industrial sensor selection system, comprising:
	a user interface component [GUI generator of figs.3 9- 40] configured to render, on a client device, interface display [S101 in fig. 29, “display a guidance screen” & P11 & P12 in Fig.38] that renders sensor use cases [“user designates narrowing-down conditions6 (searching conditions or filtering conditions) including the sensor type”, e.g., “sensor type” selection for temperature or pressure or light in “pull-down menu P212 on the sensor selection screen P200”] associated with a product on the client device ([0242, 0332, 0341- 0343], Figs. 39- 43); and
	a sensor search component configured to, in response to receiving, from the client device via interaction with the interface display, selection [“when the "Sensor selection" P231 is selected” for the temperature or pressure or the light use case as shown in figs. 39- 42] of a sensor use case [selecting either “temperature” as in Fig. 41 or selecting “pressure” as in fig. 42] of the sensor use cases, retrieve, from a library of sensor profiles [all sensors stored in the “sensor database”], a subset of the sensor profiles [depending on whether temperature or pressure as “sensor type” is selected in P241] corresponding to multiple candidate industrial sensors capable of performing the sensor use case for the product to be detected or measured ([0332-0341]);
 wherein user interface component is further configured to
 (1) present [“sensor list P244 are displayed underneath the sensor selection method”], on the client device based on catalog information [e.g., part #, Manufacturer] contained in the subset of the sensor profiles, the multiple candidate industrial sensors as selectable optional sensors that are each capable [“sensors meeting the narrowing-down conditions”] of performing the sensor use case([0334-0342]); and
 (2) indicate, for an industrial sensor of the multiple candidate industrial sensors, a functional [“ Description” column of P244 or “pressure”/ “temperature” column of P244 in Figs. 41-42] capability or property that distinguishes the industrial sensor among the multiple candidate industrial sensors ([0338, 0342-0343], Figs. 40- 43).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Koga and Junk because they both related to from a sensor library of sensor profiles retrieving/identifying one or more sensors that meet user’s selected narrow-down conditions and (2) modify the user interface of Junk to present/display (e.g., after user selecting the second input 152 in fig. 2), on the client device based on catalog information contained in the subset of the sensor profiles, the multiple candidate industrial sensors as selectable optional sensors that are each capable of performing the sensor use case and (2) indicate, for an industrial sensor of the multiple candidate industrial sensors, a functional capability or property that distinguishes the industrial sensor among the multiple candidate industrial sensors as in Koga.
 Doing so the pluralities of the sensors 106s that are capable of performing the sensor use case (“operating characteristics”) for the product [machine of Junck] to be measured can be not only identified (in para.0035) by the system but also can be displayed to the user with detailed view information, therefore allowing user to know a best sensor out of all capable of sensors with simple operations (Koga, [0340] & Junk [0035]).

Regarding claim 2, Junk in view of Koga further teaches the industrial sensor selection of claim 1, wherein the product is at least one of a bottle, a tire, a can, a container, a packaging material, a food product, a pallet, an automotive part, a pharmaceutical product, or a vehicle [machine that is selected in menu 149 like "a dump truck"] (Junk, Fig. 1, [0024, 0030]).

Regarding claim 3, Junk in view of Koga further teaches the industrial sensor selection system of claim 1, wherein the sensor use cases comprise at least one of detection of a presence of the product, detection of a fill level of the product, detection of a label on the product, detection of a lid on the product, detection of a color of the product, scanning [“if the sensor type is phototransistor,” of Koga] of a barcode on the product, or measurement [“measured operating characteristics of the machine 102” wherein the characteristics include, “load distribution, temperature, etc.” para. 0027 in Junk or “Temperature”] of a dimension of the product (Junk, ([0027] & Koga [0003, 0341, 0339, 0343]).

Regarding claim 4, Junk in view of Koga further teaches the industrial sensor selection system of claim 1, wherein the user interface component is further configured to, in response to receiving the selection of the sensor use case, render [e.g., displaying and selection of “graphics 156” in Junk or after selecting “sensor type” displayed options (like P243a P243b) in screen “P220” of fig. 41-43  after clicking P213 in Koga], on the client device, sensing application contexts [e.g., P242, P243a, P243b] associated with the sensor use case, and receive, from the client device via interaction with the interface display, selection of a sensing application context [user selecting in P243b or selecting P242] of the sensing application contexts, and the sensor search component is configured to retrieve the subset of the sensor profiles [sensors after search P245 is pressed for the P243b] based on the product, the sensor use case, and the sensing application context (Junk, [0036], Fig. 2, Koga, [0331-0335, 0341]).

Regarding claim 5, Junk in view of Koga further teaches the industrial sensor selection system of claim 4, wherein the sensing application context comprises at least one of an opacity of the product, a type of material of which the product is made, a sensor mounting preference [different “manufacture” can have different mounting preference as can be clear to PHOSITA], an environmental condition in proximity of a sensing area, or an indication of whether the sensing area has a fixed background (Koga, [0331-0335, 0341]).

Regarding claim 7, Junk in view of Koga further teaches the industrial sensor selection system of claim 1, wherein the functional [columns of list p244] capability or property that distinguishes the industrial sensor is at least one of a longest sensing range [e.g., pressure or temperature range are different for different candidates] among the candidate industrial sensors, a smallest enclosure among the candidate industrial sensors, a type of power supply used by the industrial sensor, a highest durability rating among the candidate industrial sensors, a fastest output signal response time among the candidate industrial sensors, a highest safety rating among the candidate industrial sensors, or a highest energy efficiency among the candidate industrial sensors (Koga, Figs. 41- 42, [0338, 0342-0343]).

Regarding claim 10, Junk in view of Koga further teaches the industrial sensor selection system of claim 1, wherein the multiple candidate industrial sensors comprise at least one of imaging sensors, three-dimensional sensors, inductive sensors, capacitive sensors, proximity sensors, or photo-electric sensors (Junk, [0027] & Koga [0003]).

Regarding claim 11, Junk in view of Koga further teaches the industrial sensor selection system of claim 1, wherein the user interface component is further configured to render, on the client device, a recommended sensor configuration [in combination of Junk and Koga, outputted sensor lists of P244 as in Koga for the given selected machine 148 of Junk and given use case of 152] for one of the industrial sensors based on the product and the use case (Junk, Fig.2, Koga, Figs. 41- 42).

Regarding claim 12, the rejection of claim 1 is incorporated. Therefore, only in summary, Junk further teaches a method [fig. 4] for discovering an industrial sensor suitable for an industrial sensing application, comprising: (fig. 4);
receiving [“first user input 148 can be provided on the GUI 142”], from a client device by a system comprising a processor, a selection of a product [“provide a user input to select the machine 102”] to be detected or measured by an industrial sensing application ([0024, 0054]); 
in response to receiving the selection of the product, rendering, on the client device by the system, sensor use cases [“drop down menu 154 may include a predetermined list of operating characteristics of the machine 102 to monitor”] associated with the product; in response to receiving selection of a sensor use case of the sensor use cases ([0033, 0055]), 
retrieving [“the controller 138 can identify one or more sensors of the sensors 106 associated with the selected operating characteristics”], by the system from a library of sensor profiles [“more sensors of the sensors”] corresponding to respective industrial sensors, a subset of the sensor profiles [all possible sensors for every machines for every operating characteristics that are accessible to the GUI 142] corresponding to multiple candidate industrial sensors capable of performing the sensor use case for the product to be detected or measured ([0035]).
Junk does not teach the method steps of presenting, on the client device by the system based on catalog information contained in the subset of the sensor profiles, the multiple candidate industrial sensors as selectable optional sensors that are each capable of performing the sensor use case,
wherein the rendering comprises indicating, for an industrial sensor of the multiple candidate industrial sensors, a functional capability or property that distinguishes the industrial sensor from other sensors of the multiple candidate industrial sensors.
Koga teaches a system and method for discovering an industrial sensor comprising:
in response to receiving the selection [“the sensor type selected from the sensor type pull-down menu P212“, the sensor type if for temperature or pressure as in P241] of the sensor use case, retrieving [“When the user designates narrowing-down conditions (searching conditions or filtering conditions) including the sensor type, the web page processing unit 411 extracts from the sensor database 421 sensors meeting the narrowing-down conditions, and displays a list of extracted sensors on the sensor selection screen”], from a library [“sensor database 421”] of sensor profiles corresponding to respective industrial sensors, a subset of the sensor profiles corresponding to multiple candidate industrial sensors capable of performing the sensor use case for the product to be detected or measured (Figs. 26- 28A, 29, 39, [0216, 0242, 0332]); 
presenting [“displaying the sensor list P244 with the sensor type and the narrowing-down conditions specified” as in figs. 41- 42], on the client device [user terminal 3] by the system based on catalog information [e.g., part #, product number] contained in the subset of the sensor profiles, the multiple candidate industrial sensors as selectable optional sensors that are each capable of performing the sensor use case, wherein the rendering comprises indicating, for an industrial sensor of the multiple candidate industrial sensors, a functional [information contained in Datasheet or Temperature/pressure column or Description Column of P244] capability or property that distinguishes the industrial sensor from other sensors of the multiple candidate industrial sensors (Figs. 40- 43, [0232-0240]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Koga and Junk because they both related to from a sensor library of sensor profiles retrieving/identifying one or more sensors that meet user’s selected narrow-down conditions and (2) modify operations of Junk to present multiple candidate industrial sensors as selectable sensors that are each capable of performing the sensor use case, wherein the presenting comprises, for an industrial sensor of the multiple candidate industrial sensors rendering an indication of a functional capability or property that distinguishes the industrial sensor from other sensors of the multiple candidate industrial sensors as in Koga. Doing so the pluralities of the sensors 106s that are capable of performing the sensor use case (“operating characteristics”) for the product [machine of Junck] to be measured can be not only identified (in para.0035) by the system but also can be displayed to the user with detailed view information, therefore allowing user to know a best sensor(s) out of all capable of sensors with simple operations (Koga, [0340] & Junk [0035]).
Regarding claims 13- 16, Junk in view of Koga teaches/suggests inventions of these claims for the similar reasons as discussed above in claims 1- 5 respectively.
Regarding claim 18, Junk in view of Koga teaches/suggests the method of claim 12, further comprising rendering, on the client device by the system, recommended sensor configuration information [listing of the sensors in P244 of Figs. 41- 42 for the selected machine and “operating characteristics”] for at least one of the subset of the industrial sensors based on the selection of the product and the selection of the use case (Junk, Fig.2 & Koga, Figs. 41- 42).

Regarding claim 19, Junk in view of Koga teaches invention of this claim for the similar reasons as set forth in claims 1 & 11.
Regarding claim 20, Junk in view of Koga teaches/suggests the non-transitory computer-readable medium of claim 19, wherein the receiving the selection of a product comprises receiving a selection of at least one of a bottle, a tire, a can, a container, a packaging material, a food product, a pallet, an automotive part, a pharmaceutical product, or a vehicle [“to select the machine 102 from a predetermined list of machines on a GUI.”] (Junk, [0053]).
Regarding claim 21, Junk in view of Koga further teaches the non-transitory computer-readable medium of claim 19, wherein the rendering of the sensor use cases comprises rendering, as the sensor use cases, at least one of detection of presence of the product, measurement of a fill level of the product, detection of a label on the product, detection of a lid on the product, detection of a color of the product [looking at the location 158], scanning of a barcode on the product, or measurement [“measured operating characteristics of the machine 102” wherein the characteristics include, “load distribution, temperature, etc.” para. 0027]  of a dimension of the product (Junk, fig. 2, [0029, 0054-0055]).
Regarding claim 22, Junk in view of Koga further teaches the he method of claim 12, wherein the functional capability or property that distinguishes the industrial sensor is at least one of a longest sensing range [“temperature”/ “pressure” range of P244] among the candidate industrial sensors, a smallest enclosure among the candidate industrial sensors, a type of power supply used by the industrial sensor [“Datasheet” column], a highest durability rating among the candidate industrial sensors, a fastest output signal response time among the candidate industrial sensors, a highest safety rating among the candidate industrial sensors, or a highest energy efficiency among the candidate industrial sensors (Junk, Fig.2, Koga, Figs. 41- 42).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junk in view of Koga, and in further view of Dudley et al. [Dudley] (US 20130145460 A1, reference of the record). The combination of Junk, Ishikawa, and Dudley is referred as JKD hereinafter.

Regarding claim 8, Junk in view of Koga further teaches the industrial sensor selection system of claim 1, wherein the user interface display is configured to prompt for the selection of the product [“first user input 148, to select the machine 102 from a predetermined list of machines on a GUI”] from a set of registered products having respective product profiles stored on the memory (Junk, [0053]).
However, Junk in view of Koga is silent about displaying different display configurations (“first subset of the product profiles” and “second subset of the product profiles”) based on the types of the users. Thus, Junk in view of Koga does not teach the product profiles comprise at least a first subset of the product profiles exclusively accessible to a first set of users associated with a first industrial enterprise and a second subset of the product profiles exclusively accessible to a second set of users associated with a second industrial enterprise.
Dudley teaches a user interface providing control of the amount of information and menus available to different types of users ([0001]). Specifically, Dudley teaches the user interface display [“user interface 10” having display screen 14 as shown in fig. 2] is configured to prompt for the selection of the product from a set of registered products having respective product profiles stored on the memory, and the product profiles comprise at least a first subset [e.g., “display a first subset of the menu options”] of the product profiles exclusively accessible to a first set of users [“normal users”] associated with a first industrial enterprise and a second subset of the product profiles [“second subset of the menu options”] exclusively accessible to a second set [second user from “the users with higher levels of authorization” or “group of users” depending “on the needs of the respective users”] of users associated with a second industrial enterprise (Fig. 2, [005, 0040, 0049-0050]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Dudley and Junk in view of Koga because they both related to displaying sensor data on a user interface associated with a vehicle, and modify the user interface of Junk in view of Koga to allow first subset of product profiles [machines 102s] exclusively accessible to a first set of users associated with a first industrial enterprise and a second subset of the product profiles exclusively accessible to a second set of users associated with a second industrial enterprise as in Dudley. Doing so different users of the system 100 can navigate its user interface quickly and more intuitively while implementing data privacy/security (Dudley, [0003]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JKD as applied to claim 8 above, and further in view of Howell (US 20180005295 A1, reference of the record).
Regarding claim 9, JKD further teaches/suggests the industrial sensor selection system of claim 8, wherein the user interface component is configured to receive the selection of the product [“enter machine-specific information,”] as a product code 
However, JKD is silent on stating such entering also can be based on optically scanned by the client device.
Howell is directed to a sensor selection system to select and display data from a subset [“narrowed list of sensors”] of the sensors based on the type of the selected product [“type of product” like milk or potato] and its use case [location] (Abstract, [0027-0028]). Specifically, Howell teaches a user interface component, used to receive user selection, is configured to receive [“obtain product identifying information”] the selection of the product as a product code optically [“input device 115 may be a barcode scanner, a quick response (QR) code scanner”] scanned by the client device ([0016-0017]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (1) combine the teachings of Howell and JKD because they both related to entering product information in a user interface and (2) use a well-known scanner (optically scanned) to enter the “machine-specific information” in the system of JKD as in Howell. Doing so entering of the machine-specific information can be more user friendly and faster as can be clear to PHOSITA (e.g., like product scanning in a grocery store rather than the cashier entering the item numbers during checkouts).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawamura (US 20150142848 A1) teaches a user interface of a client device [device of sensor user 3] is configured to present [“the sensors are displayed in list form in descending order of the degree of matching with the search condition”], on the client device based on catalog information contained in the subset of the sensor profiles [sensors 10s of fig. 1] multiple candidate industrial sensors as selectable optional sensors that are each capable of performing the sensor use case [Fig. 5b] ([0005, 0032, 0039, 0044]).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0002], “Machines, such as power shovels and trucks, typically include multiple sensors associated with various machine components, such as, an engine, an implement system, a transmission system, or a brake system”.
        
        2 Please see, Spec, applicant’s para. 0056 and dependent claim 3 for examples of “use cases”. Hence, at least some parameter of the “operating characteristics” can be understood by PHOSITA to correspond to claimed “use case”.
        
        3 “the GUI 142 can be controlled, by the controller 138, for instance, to display a first user input 148, a second user input 152, a third user input 160, and one or more graphics” (emphasis added).
        
        4 “the controller 138 can identify one or more sensors of the sensors 106 associated with the selected operating characteristics and corresponding locations of the identified sensors 106 in the machine 102”
        
        5 “The memory 306 may also store data including… the sensors 106 equipped in each machine in the predetermined list of machines”
        6 The “narrowing-down conditions” including “sensor type” to include “pressure” or “temperature” type are analogous to Junk’s “operating characteristics” because operating characteristics include “temperature” (see, Junk, para. 0027) and or like.